DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive.
With regard to the arguments on page 5,
The Examiner respectfully notes that the reliance on the axis, as recited in Claim 13 for example, still raises the same issue as noted before because the angular scale, and any feature thereof, is not part of the scanning unit. Because Claim 1 is directed towards the scanning unit, it is indefinite and unclear to define aspects of the scanning unit with respect to elements that are not part of the scanning unit, when the claim is directed towards the scanning unit.
With regard to the arguments on pages 7-9 directed towards Niarfeix et al. (Niarfeix) (US 2008/0289838) in view of Iwahashi (US 2012/0169325),
As to Pages 7 and 8,
Applicant argues that Niarfeix does not disclose or suggest an elastic element under preload between a contact carrier and an opening for the contact carrier so as to provide for centering of the contact carrier.  The Examiner respectfully disagrees because the elastic element (90) is preloaded because it is placed in between the contact carrier and the housing/sleeve and is reasonably compressed between the two elements.  This is because it is a seal, and in order for a seal to function, it must be reasonable compressed to cover all possible areas that liquid or other unwanted elements could travel.  This seal (90) is reasonably performing a centering operation because it must apply a force back towards the contact carrier and housing /sleeve, which is reasonably a center function of helping to cause the contact carrier to remain in the position shown in Figure 2.  While applicant now claims that the contact carrier is “slidably received in the opening,” such a feature is a product by process claim feature because this function is perform during the assembly of the device.  How something is assembly does not overcome the prior art when the prior art discloses all of the claim features, unless applicant can demonstrate a non-obvious distinction that is imparted to the final product due to the method of manufacture (see MPEP 2113).  
That stated, applicant argues, in addition to the above, that Niarfeix teaches a rigid, screwed connected between sleeve 52 and connector 86.  Applicant does not present any evidence to support this argument.  Niarfeix in fact does not state that there is a rigid connected between the sleeve 52 and connector, and neither the outer surface of the connector / contact carrier (86) or the inner surface of housing/sleeve (52) is disclosed to have threading for connecting these two elements. Figure 2 shows a cross sectional view of these two elements, and no threading of any kind is shown or disclosed between these two elements  Instead, what is shown in a cylindrical inner wall of sleeve (52) that abuts the outer wall of the contact carrier (86).  Niarfeix does explained that a bracket (92) is used and where the sleeve (52) is fixed to the bracket, but this is not the same as the sleeve having inner threading.  As best understood, the contact carrier and sleeve of Niarfeix is substantially similar to applicant’s disclosure where the contact carrier is slid into the sleeve (52).
Applicant previously argued that the fact that part of (52) is shown to be overlapping (86) is evidence that a threading is used between these two elements.  The Examiner respectfully disagrees because what is shown in a single continuous circumferential part of (52) that is overlapping (86).  A single continuous part cannot reasonably be threading because threading cannot be a single continuous smooth element as shown.  In fact, paragraph [0045] expressly explains that element 60b, which shows the area that applicant argues is threading, is actually part of the bore (60) that is just a second stage of the bore having a smaller diameter than stage 60a of the bore.  Paragraph [0044] further emphasizes this where it examples that the bore (60) of the housing / sleeve (52) is a “stepped bore.”  Paragraph [0061] then explains that the connector (86) is mounted inside the second stage (60b) of the bore (60).  In light of this, it is reasonable to conclude that the bore (60) is a stepped bore having different diameter portions, and Figure 2 makes clear that all surfaces within this bore are smooth.  To the extent that Figure 2 shows part of the stepped bore (60b) extending into the contact carrier (86), the contact carrier may reasonably have a recessed portion inside that allows the sleeve (52) to ensure that the contact carrier does not slide out, or such a feature may be unintended.  
Applicant then argues Iwahashi, but this reference is not being relied upon for the argued feature.
Lastly, applicant argues that there is no reason, absent hindsight, to introduce a radial gap between the sleeve (52) and the printed circuit board (78).  However, the Examiner, respectfully, disagrees.  The Examiner is not relying hindsight in any manner, as the prior art both provides the teaching and motivation for such a feature.  Applicant argues that paragraph [0054] of Niarfeix states there should be no radial gap as claimed, but the Examiner respectfully notes that nowhere in this paragraph does Niarfeix state as such.  This paragraph merely states a preferred embodiment explaining how Niarfeix has chosen to arrange certain elements. However, merely explaining how the elements are arranged is not the same as stating that they have to be arranged as disclosed.  
Further, whether or not Niarfeix already discloses one seal to prevent the ingress of such elements as liquid does not mean an additional seal cannot be used.  It would, in fact, be desirable to use more than one seal because seals can fail over time, and providing additional protection is desirable.  Applicant notes that a person of ordinary skill in the art could introduce a new seal without creating a radial gap, but the Examiner respectfully notes that whether a person of ordinary skill in the art has other options does not preclude them from using the option currently being taught in the rejection below.  Furthermore, the Examiner respectfully notes that applicant is arguing what applicant believes a person of ordinary skill in the art would know without evidence, but where evidence is required (MPEP 2145(I)).  Applicant then argues that it would not be possible to provide the filling member 10 of Iwahashi around the printed circuit board 78 of Niarfeix without drastic modifications.  However, the Examiner respectfully again notes that applicant is arguing features that would require evidence (MPEP 2145(I)).  That stated, drastic modifications are not required, because all that is required is to create a gap between the circuit board and housing, and to fill that gap with an adhesive. The thrust washer do not have to be moved or altered in any manner, because no modification of the circuit board itself is required.  A person of ordinary skill, for example, could simply use less housing material and create a longer seat for the circuit board than is already being used by Niarfeix, such that a gap is formed between the circuit board and the housing.  Such a feature would require little modification.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 15,
The phrase “the inner wall of the opening and the outer wall of the contact carrier are cylindrical and smooth surfaces” on lines 1-2 introduces new matter. The original disclosure, including the paragraphs noted in the instant arguments, do not provide support for the above claim feature.  As best understood, applicant is solely relying upon the figures, but the figures do not reasonably show that the surfaces are smooth. Merely because nothing is shown inside the element H in Figure 3, for example, does not mean that the inner surface wasn’t intentionally made to have a rough external to help ensure that the contact carrier does not move, for example.  Applicant makes no disclosure as to what the actual surface texture is in the disclosure, and as such, this phrase introduces new matter.
As to Claim 18,
The phrase “the first gap is filled with an adhesive, and wherein the adhesive is flush with the first surface of the circuit board and the stop surface of the housing” on lines 1-2 introduces new matter.  The Examiner acknowledges that the original disclosure explains how the circuit board is flush with the stop surface, but the original disclosure does not state that the adhesive that fills the gap is also flush with the stop surface.  While paragraph [0056] explains that adhesive 8 is introduced into the circumferential gap Gr, it does not state that the entire gap is completely filled with this adhesive, nor does it explain what happens after the adhesive is cured.  For example, part of the adhesive may be removed to prevent it from causing the housing to not sit level of a surface.  There is no disclosure of the actual position of the adhesive within the gap, other than to state that it exists in the gap.  As such, the above phrase introduces new matter because the adhesive is not reasonably disclosed to be flush with the above surfaces as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 13,
The phrase “the first elastic element takes the form of an O-ring which is disposed centrally with respect to the axis” on lines 1-2 is indefinite.  Applicant is defining the first elastic element with respect to the axis, but the Examiner respectfully notes that the axis is not part of the scanning unit and is instead defined by the angular scale.  Because the angular scale is not part of the scanning unit, and axis defined by the angular scale is also not present in the scanning unit.  As such, the above phrase is indefinite because applicant is defining and requiring a relationship of the first elastic element relative to a feature not found in the entire apparatus of the scanning unit. For example, if the scanning unit were merely sitting on a table, but not connected with respect to the angular scale, then the above recited axis would not be present even though ever element of the claim were met by the device sitting on the table.  The above claim is therefore indefinite because it is unclear how the first elastic element can be defined relative to a component or feature not reasonably found in or part of the scanning unit.
As to Claim 14,
The phrase “the opening has a rotationally symmetric inner surface having an axis of symmetry aligned with the axis” on lines 1-2 is indefinite. Applicant is defining the axis of symmetry with respect to the axis, but the Examiner respectfully notes that the axis is not part of the scanning unit and is instead defined by the angular scale.  Because the angular scale is not part of the scanning unit, and axis defined by the angular scale is also not present in the scanning unit.  As such, the above phrase is indefinite because applicant is defining and requiring a relationship of the axis of symmetry relative to a feature not found in the entire apparatus of the scanning unit. For example, if the scanning unit were merely sitting on a table, but not connected with respect to the angular scale, then the above recited axis would not be present even though ever element of the claim were met by the device sitting on the table.  The above claim is therefore indefinite because it is unclear how the axis of symmetry can be defined relative to a component or feature not reasonably found in or part of the scanning unit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as obvious over Niarfeix et al. (Niarfeix) (US 2008/0289838) in view of Iwahashi (US 2012/0169325). 

    PNG
    media_image1.png
    686
    764
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    596
    600
    media_image2.png
    Greyscale

As to Claims 1, 2, 17, and 18,
Niarfeix discloses A scanning unit for determining a relative angular position of an angular scale that is rotatable about an axis relative to the scanning unit, the scanning unit comprising: a circuit board (78) having a first surface and a second surface (Figure 2); a detector assembly (76) which is disposed in a manner that enables scanning of the angular scale when the angular scale is located opposite the first surface of the circuit board (Figure 2); evaluation electronics (Paragraph [0056] / note the printed circuit board must include evaluation electronics that allows it to process the data or signals from the sensor); a contact carrier (see above figure) which encloses electrical contacts (86) for creating a plug-and-socket connection (Figures 2,3), (See above figure), the contact carrier having an outer wall and being mounted on the second surface of the circuit board such that the electrical contacts extend in a direction having an axial component (Figure 2), (Paragraph [0063]); a housing body (100),(52) with an opening having an inner wall (Figure 3), the contact carrier extending into the opening (Figure 3); and a first elastic element (90) disposed under radial preload between the inner wall of the opening and the outer wall of the contact carrier, wherein the contact carrier is slidable received in the opening with the first elastic element being radially compressed between the inner wall of the opening and the outer wall of the contact carrier such that the contact carrier is centered by the first elastic element with respect to the inner wall of the opening (Figures 2,3), (Paragraph [0063]), wherein the circuit board is torsionally rigidly attached to the housing body (Figure 2 / note the PCB is spaced from the housing in the up/down direction, (Paragraph [0054] / note that the recitation of the contact carrier being slidably received is directed towards the method of manufacture and is therefore a product by process feature.  Because the prior art discloses the structural features of the claim, it reasonably discloses the claim.  Furthermore, because the elastic element (90) is disposed under radial preload between the inner wall of the opening and the outer wall of the contact carrier, it is reasonably performing a centering function as claimed), the housing body includes a stop surface (61) at an end face such that the housing body is configured to rest axially on the stop surface (Figure 2 / note that the housing rests on this surface), and wherein the first surface of the circuit board is flush with the stop surface (Figure 2 / note that the term “flush” does not require that two elements be aligned with each other, and instead only requires that ones surface to be “completely level or even with another surface” (see attached definition).
Niarfeix is said to disclose the above first elastic element because the reference discloses a seal (90) as an (O-ring) in Figure 2.  Because this element is described as a seal, it is reasonable to conclude the that element is made of an elastic material such a rubber, especially given that it is an O-ring.  
However, Niarfeix does not expressly disclose that the element (90) is elastic, and therefore does not expressly disclose a first elastic element disposed under radial preload between the inner wall of the opening and the outer wall of the contact carrier such that the contact carrier is centered with respect to the inner wall of the opening, and Niarfeix does not disclose wherein the circuit board is torsionally rigidly attached to the housing body such that the circuit board is radially spaced from the housing body by a first gap, the first gap is filled with an adhesive, wherein the adhesive is flush with the first surface of the circuit board and the stop surface of the housing.
Iwahashi discloses that it is known to form an O-ring as an elastic body (Paragraph [0037]), and wherein the circuit board (6) is torsionally rigidly attached to the housing body such that the circuit board is radially spaced from the housing body by a first gap (Figure 1), (Paragraph [0027]), the first gap is filled with an adhesive (Paragraph [0027]), wherein the adhesive is flush with the first surface of the circuit board and the stop surface of the housing (Figure 1 / note the adhesive on surface 11b is flush / level with the bottom of surface 2b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Niarfeix to include using an elastic material for the O-ring element (90) to therefore disclose a first elastic element disposed under radial preload between the inner wall of the opening and the outer wall of the contact carrier such that the contact carrier is centered with respect to the inner wall of the opening, and wherein the circuit board is torsionally rigidly attached to the housing body such that the circuit board is radially spaced from the housing body by a first gap, the first gap is filled with an adhesive, wherein the adhesive is flush with the first surface of the circuit board and the stop surface of the housing given the above disclosure and teaching of Iwahashi in order to advantageously provide a watertight seal (Paragraph [0042] of Fukuoka et al. (Fukuoka) (US 2006/0244439)) thereby preventing unwanted liquid such as water from entering the sensor device and contacting the sensor, thereby potentially damaging the sensor and causing the sensor to generate incorrect data, and to advantageously be able to hermetically house the circuit board so as to protect it from the outside environment (Paragraph [0027] of Iwahashi).
As to Claim 3,
Niarfeix discloses the first elastic element takes the form of an O-ring which is disposed centrally with respect to a center axis of the opening (Figure 2), the center axis being alignable with the axis when the angular scale is positioned relative to the detector assembly (Figure 2 / note that the center axis is able to be aligned with the axis as claimed).
As to Claim 4,
Niarfeix discloses the circuit board is torsionally rigidly attached to the housing body such that the circuit board is axially spaced from the housing body by a second gap (Figure 2 / note the second gap is the space above the circuit board between the board and the housing), (Paragraph [0054] / note the PCB is rigidly attached to the housing because it is pressed against the housing and because the PCB is rigid).
As to Claim 5,
Niarfeix does not disclose the second gap is filled with an adhesive.
Iwahashi discloses filling the space above the printed circuit board with an adhesive (Figure 1), (Paragraph [0027]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Niarfeix to include filling the space above the printed circuit board with an adhesive and to therefore include the second is filled with an adhesive given the above disclosure and teaching of Iwahashi in order to advantageously be able to hermetically house the circuit board so as to protect it from the outside environment (Paragraph [0027]).
As to Claim 6,
Niarfeix discloses the outer wall of the contact carrier is geometrically shaped as a cylindrical shell (Figures 2,3).
As to Claim 7,
Niarfeix discloses the opening has a rotationally symmetric inner surface having an axis of symmetry (Figures 2,3), the axis of symmetry being alignable with the axis when the angular scale is positioned relative to the detector assembly (Figure 2 / note that the center axis is able to be aligned with the axis as claimed).
As to Claim 8,
Niarfeix discloses the housing body has a bottom, and wherein the circuit board is mounted to the housing body in such a way that the evaluation electronics is located between the bottom and the circuit board (Figure 2 / note that the evaluation circuitry must be located on the PCB, and that either the upper or lower portion of the housing can be defined as a top or bottom, as such, Niarfeix reasonable discloses this feature as the evaluation electronics would be located between the bottom and the circuit board), (Paragraph [0056]).
As to Claim 9,
Niarfeix discloses the bottom has a hole in which is mounted a sleeve which receives the contact carrier (Figure 2 / note the hole that the sleeve is located in that extends from above the circuit board to the lower end of the housing, and thus regardless of where the evaluation circuitry is located, a bottom portion can be said to include a hole/sleeve that receives the contact carrier).
As to Claim 10,
Niarfeix discloses a second elastic element (82) is disposed between the sleeve and hole (Figure 2 / note the hole can be defined to start where the element (82) is located, and thus element (82) is located between the extremities of the hole and the sleeve), (Paragraph [0058]).
As to Claim 11,
Niarfeix discloses the second elastic element takes the form of an O-ring (Figure 2).
As to Claim 13,
Niarfeix discloses the first elastic element takes the form of an O-ring which is disposed centrally with respect to the axis (Figure 2).
As to Claim 14,
Niarfeix discloses the opening has a rotationally symmetric inner surface having an axis of symmetry aligned with the axis (Figures 2,3).
As to Claim 15,
Niarfeix discloses the inner wall of the opening and the outer wall of the contact carrier are cylindrical and smooth surfaces (Figure 2 / note this feature is being interpreted in the same manner that applicant is interpreting the instant application.  Because none of the surfaces show any form of texture, all of the surfaces are reasonably smooth, in light of applicant’s own interpretation).
As to Claim 16,
Niarfeix discloses the contact carrier is not screwed to the housing (Figure 2 / note that as explained above, the contact carrier is not screwed into the housing and is, as best understood, pushed into the housing like applicant).
As to Claim 19,
Niarfeix discloses An angle-measuring device comprising the scanning unit as recited in claim 1 and the angular scale (50) (see above rejection of Claim 1), which is disposed opposite the first surface of the circuit board with a center axis (34) of the opening being aligned with the axis such that the angular scale is scannable by the detector assembly (Figure 2), (Paragraph [0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858